 Case 2:96-cv-73419-DPH ECF No. 78 filed 06/01/20    PageID.1290    Page 1 of 16




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

TYRONE FRAZIER, LAURENCE
HARWOOD, DANIEL THARP and
INTERNATIONAL UNION OF
UNITED AUTOMOBILE, AEROSPACE
AND AGRICULTURAL IMPLEMENT
WORKERS OF AMERICA,

      Plaintiffs,
                                                 Case No. 96-73419
v.
                                                 HON. DENISE PAGE HOOD
STATE OF MICHIGAN, DEPARTMENT
OF LICENSING & REGULATORY AFFAIRS,
UNEMPLOYMENT INSURANCE AGENCY,
SHARON MOFFETT-MASSEY, DIRECTOR OF
THE MICHIGAN UNEMPLOYMENT INSURANCE
AGENCY,

     Defendants.
____________________________________________/

               ORDER REGARDING MOTIONS TO COMPEL
                     AND BRIEFING SCHEDULE

I.    BACKGROUND/FACTS

      This matter is before the Court on two Motions to Compel Discovery filed by

Plaintiff International Union of United Automobile, Aerospace and Agricultural

Implement Workers of America. Responses to the motions have been filed and a

hearing held on the motions.

      On July 30, 1996, Plaintiffs United Automobile, Aerospace and Agricultural
 Case 2:96-cv-73419-DPH ECF No. 78 filed 06/01/20        PageID.1291    Page 2 of 16




Workers of America (“UAW”) and three individual plaintiffs filed a Complaint for

Injunctive and Declaratory Relief against what was then called the Michigan

Employment Security Commission, the State of Michigan’s body tasked with

administering the State’s Unemployment Insurance Program (the “Agency”).

Plaintiffs alleged three claims under the Social Security Act, 42 U.S.C. § 303 and one

claim under 42 U.S.C. § 1983 for violating the Due Process Clause of the Fourteenth

Amendment. Plaintiffs alleged that the Agency failed to properly handle situations

where claimants for unemployment were paid money, and a subsequent determination

was made that the claimants were not entitled to the unemployment benefits.

Plaintiffs asserted that even though appeals were pending and no final determination

had been made on the claimants’ eligibility to benefits, the Agency sent multiple

collection and delinquency notices were sent to the claimants. The parties thereafter

reached a Settlement Agreement and a Stipulated Judgment of Dismissal was entered

by the Court on April 29, 1997. (ECF No. 6).

      Sixteen years later, on August 20, 2013, Plaintiffs filed a Motion to Enforce

Settlement Agreement and for a Permanent Injunction claiming that the Agency

breached the Settlement Agreement. The primary issue in the underlying case

involved the Agency’s procedures regarding the collection of overpaid unemployment

insurance. Plaintiffs argue that under the Settlement Agreement, once an overpayment


                                          2
 Case 2:96-cv-73419-DPH ECF No. 78 filed 06/01/20       PageID.1292    Page 3 of 16




has been determined, no collection activity would be taken by the Agency until

appeals were concluded.     Plaintiffs assert the Agency violated the Settlement

Agreement since it has undertaken collection activities against claimants even though

the appeal process had not been completed. Plaintiffs claim that this Court should

issue a permanent injunction for the Agency to adhere to the terms of the Settlement

Agreement. Defendants respond that the motion should be denied because the

Settlement Agreement was executed more than 16 years ago and the permanent

injunction request is without merit as to today’s Unemployment Insurance Agency.

Defendants assert that no federal law has been breached as to the current claimants.

Defendants argue the Court should abstain from exercising any jurisdiction over the

claims by Plaintiffs.

      This Court initially denied Plaintiffs’ Motion to Enforce the Settlement

Agreement and Permanent Injunction finding that the UAW lacked standing to

enforce the settlement agreement. ECF No. 36, 3/31/14 Order. On appeal, the Sixth

Circuit Court of Appeals reversed and remanded the matter, finding that the UAW had

standing to enforce the settlement agreement. ECF No. 40, 1/21/15 Opinion.

      On remand, the Court entered an order addressing various motions filed by the

parties. ECF No. 61, 2/6/19 Order. Specifically, the Court granted the UAW’s

Motion to Compel Discovery, holding:


                                         3
Case 2:96-cv-73419-DPH ECF No. 78 filed 06/01/20       PageID.1293     Page 4 of 16




                 As this Court ruled on the record, discovery will be
          taken in this matter as to whether Defendants violated the
          Settlement Agreement, specifically as to whether
          Defendants violated ¶7. As ruled by the Sixth Circuit, the
          UAW does have standing in this matter. Paragraph 7 (b)
          provides that if a timely appeal has been filed, “the
          Defendant shall hold the adjudication of the restitution
          determination in abeyance until the appeal on the
          underlying issue(s) on the merits becomes final.”
          Settlement Agreement, ¶(b). Discovery may be taken as to
          how Defendants are violating the Settlement Agreement by
          instituting collection activity before appeals have become
          final.

                 However, because this is not a new action with new
          claims alleged, the Court will not review an individual
          claimant’s situation and whether the claimant is entitled to
          hardship waivers, other than as evidence to support whether
          Defendants breached the Settlement Agreement. The main
          focus of the discovery will be to what extent Defendants
          breached its duties under the Settlement Agreement.
          Paragraph 7 sets forth Defendants’ duties as it relates to
          hardship waivers. It is noted that there is no language in
          the Settlement Agreement as to how a claimant may appeal
          a denial of any hardship waivers. Defendants argue that
          there is a statute relating to this issue.

                  The Court will not allow discovery regarding the
          review of an individual claimant’s situation and whether the
          claimant is entitled to a hardship waiver. Paragraph 7 of
          the Settlement Agreement provides that the claimant has a
          right to request an indigency waiver “at any time during the
          collection process and the Agency will advise the claimant
          of this right in every notice regarding collection or recovery
          of non-fraud overpayment.” Settlement Agreement, ¶7.
          Plaintiffs may conduct discovery on whether Defendants
          advised the claimants of the right to request an indigency


                                        4
 Case 2:96-cv-73419-DPH ECF No. 78 filed 06/01/20       PageID.1294     Page 5 of 16




            waiver in the notices sent to the claimant regarding any
            collection effort or request for recovery of non-fraud
            overpayment. Plaintiffs’ Motion to Compel Discovery,
            considered as a Motion to Allow Discovery, is granted, but
            not as a review of whether an individual claimant is entitled
            to a hardship waiver.

ECF No. 61, PageID.966-.967. The parties initially agreed to four months of

discovery, which was later extended as agreed to by the parties. The parties are now

before the Court on the UAW’s two Motions to Compel Discovery, which are

addressed below.

II.   ANALYSIS

      A.    UAW’s Motion to Compel Discovery and for Attorney’s Fees and
            Costs

      The UAW served discovery requests on Defendants on January 18, 2019,

requesting information on: 1) information about individual claimants for whom the

Defendants had violated the Agreement; 2) information the Agency relied on to

produce the response to the Gongwer FOIA request; 3) information about claims for

restitution; 4) information about fraud findings; 5) information about collection

activity; 6) information about unemployment appeals; and, 7) information about

hardship waivers, reasons for denials, and how the Agency reviews application for

hardship waivers. The UAW argues that Defendants answered the discovery requests

on March 13, 2019, but failed to respond substantively to nearly all of the UAW’s


                                         5
 Case 2:96-cv-73419-DPH ECF No. 78 filed 06/01/20         PageID.1295     Page 6 of 16




requests.   Defendants provided copies of some of Defendants’ policies and

procedures–including significant redactions, but refused to produce aggregate data or

individual data that Plaintiff could use to create aggregate data. The UAW claims

Defendants refused to produce claim files for individuals for whom the UAW had

identified violations of the Settlement Agreement, claiming disclosure of individual

claims was contrary to the Court’s Order and prohibited under 20 C.F.R. § 603.7(a).

Defendants also refused to produce aggregate information in response to Plaintiff’s

requests for all UIA Form 1055s, documents showing total restitution recovered from

UIA claimants, total restitution recovered from UIA claimants who had submitted

hardship waivers or had an appeal pending, or total restitution recovered through tax

intercepts or wage garnishment.

      The UAW argues that the discovery requests seek information relevant to

determine whether Defendants engaged in collection activity against claimants who

are pursuing timely appeals and information relevant to determine whether Defendants

adequately notified claimants of their right to apply for a hardship waiver. The UAW

argues that the Settlement Agreement provides that Defendants “hold the adjudication

of the restitution determination in abeyance until the appeal on the underlying issue(s)

on the merits becomes final” and that the “Agency will advise the claimant of [the]

right [to apply for a hardship waiver] in every notice regarding collection or recovery


                                           6
 Case 2:96-cv-73419-DPH ECF No. 78 filed 06/01/20        PageID.1296    Page 7 of 16




of non-fraud overpayment.” Agreement, ¶¶7(b) & (e). The UAW claims that the

requested documents are relevant to whether Defendants held in abeyance

adjudication of the restitution determination until the appeal was final and whether

Defendants advised the claimants the right to apply for a hardship waiver in every

notice regarding collection or recovery of non-fraud overpayment. Specifically, the

Document Requests Nos. 1, 2, 6, 21, 22, 23, 24, 25, 26, 27, 28, 29, 31, 31, 33, 34 and

Interrogatory Nos. 5, 6, 7, 8 are relevant according to the UAW.

      The UAW further argues that Defendants’ “boilerplate objections” to these

requests are not permissible. The UAW claims that Defendants misinterpreted the

Court’s Order regarding discovery since the Court indicated that although individual

claimant’s situations are not reviewed, such evidence is relevant to whether

Defendants breached the Settlement Agreement. The UAW asserts that 20 C.F.R. §

603.7(a) does not prohibit discovery because it does not prevent such production when

“a subpoena or other compulsory legal process has been served and a court has

previously issued a binding precedential decision that requires disclosures of this

type.” The UAW argues that the Court’s February 6, 2019 Order allowing discovery

falls under this provision.

      The UAW further asserts that Defendants have not engaged in good faith

discussions related to their production. The UAW provided proposed search terms as


                                          7
 Case 2:96-cv-73419-DPH ECF No. 78 filed 06/01/20        PageID.1297     Page 8 of 16




requested by Defendants, but only a subset of the proposed search terms were used

and produced only a hit. Defendants refused to produce any emails to the UAW.

      As to the redacted information, the UAW argues that Defendants failed to

produce a privilege log along with the redacted pages as required by the federal rules.

The UAW asserts that Defendants must provide a privilege log to accompany the

redacted materials.

      Defendants respond that the requested discovery far exceeds the scope of

discovery permitted by the Court’s Order. Defendants have properly responded and

objected to the discovery requests. Defendants argue that the UAW’s requests are

overly broad and that discovery seeks information regarding the number of, or reasons

for, denials of hardship waivers, including those related to fraud. The requests to

produce “all documents showing or discussing the amount of restitution recovered

from claimants through tax intercepts during the relevant time period” encompass

documents from every unemployment claimant from whom the Agency intercepted

tax returns for the past 10 years, which is likely in the tens or hundreds of thousands

and the number of documents could very well be in the millions. Defendants also

claim these are not relevant to this litigation. The UAW also seeks admissions and

information regarding the methods used to calculate eligibility for hardship waivers

and waiver of repayment. Defendants assert that “how” the Agency decides to


                                          8
 Case 2:96-cv-73419-DPH ECF No. 78 filed 06/01/20        PageID.1298    Page 9 of 16




adjudicate a hardship waiver application is not a topic in the Settlement Agreement,

only that the Agency will advise a claimant of the right to a hardship waiver in every

notice regarding collection or recovery of non-fraud overpayment. The UAW’s

argument that the Agency is violating the MES Act when it grants or denies hardship

waivers is not an issue in the Settlement Agreement.

      As to the confidentiality of the files, Defendants argue that none of the

requested disclosures for individual unemployment compensation files, fall under the

exceptions to the confidentiality requirements under 20 C.F.R. § 603.4 and under

Mich. Comp. Laws § 421.11(b). Defendants claim the UAW seeks the “full”

individual unemployment compensation files of 44 non-parties, only five of which are

UAW members. Defendants have not received any releases by individuals to disclose

the confidential information of these 44 individuals, nor have protected orders been

offered.

      Defendants respond further that the Agency should not have to produce

documents not in its possession. They argue that some of the individuals are no

longer employed by the Agency and that the Agency no longer has possession of their

emails. The individuals have transferred to other agencies and this Agency has no

authority over those emails.

      The Agency’s duties are set forth in Paragraph 7 which provides,


                                          9
Case 2:96-cv-73419-DPH ECF No. 78 filed 06/01/20        PageID.1299    Page 10 of 16




           Whenever the first decision that unemployment benefits
           have been improperly paid is made by a Referee, the Board
           of Review or a court, the Defendant agrees to the following
           policies and practices:

           (a) The Defendant agrees to issue a determination of
           restitution which (1) establishes amount of overpayment,
           (2) state the week(s) of benefits involved in the
           overpayment in question and, (3) addresses all issues of
           administrative waiver of the overpayment. The restitution
           determination shall include a notice that failure to appeal
           the restitution determination will render it final and may
           require repayment of the overpayment if the claimant loses
           the appeal on the merits.
           (b) If a timely appeal of the restitution determination is
           made, the Defendant shall hold the adjudication of the
           restitution determination in abeyance until the appeal on the
           underlying issue(s) on the merits becomes final. Upon
           finality of the appeal on the merits, if the claimant does not
           prevail, the Defendant shall issue a redetermination of
           restitution. Upon finality of the restitution (re)deter-
           mination, the Defendant may begin collection activity. If
           a timely appeal of the restitution determination is not made,
           the claimant wins on appeal of the merits, the Defendant
           will not collect on the restitution determination, even
           though it has become final.
           (c) All notices to claimants concerning collection of the
           overpayment shall notify the claimant that if they disagree
           with the amount of the restitution, they may contact the
           Agency to discuss the matter which may include a seated
           interview.
           (d) After discussion, if the Agency agrees with the claimant
           that an error has been made, appropriate adjustments will
           be made in the amount to be collected, even if the
           restitution determination had become final. If the Agency
           does not agree with the claimant, the Agency will collect
           the amount stated in the final restitution determination.


                                        10
Case 2:96-cv-73419-DPH ECF No. 78 filed 06/01/20         PageID.1300     Page 11 of 16




             Collection under these circumstances presumes a final
             adverse decision to the claimant as to the merits of the case
             as well as finality with respect to the restitution
             determination.
             (e) The claimant has a right to request an indigency waiver
             at any time during the collection process and the Agency
             will advise the claimant of this right in every notice
             regarding collection or recovery of non-fraud overpayment.

(Settlement Agreement, ECF No. 9, Ex. A, ¶7)

      As this Court noted in its Order granting the UAW’s request, “Paragraph 7 (b)

provides that if a timely appeal has been filed, ‘the Defendant shall hold the

adjudication of the restitution determination in abeyance until the appeal on the

underlying issue(s) on the merits becomes final.’ Settlement Agreement, ¶7(b).

Discovery may be taken as to how Defendants are violating the Settlement Agreement

by instituting collection activity before appeals have become final.” The Court further

held that it will not allow discovery regarding the review of an individual claimant’s

situation and whether the claimant is entitled to a hardship waiver. Paragraph 7 of the

Settlement Agreement provides that the claimant has a right to request an indigency

waiver “at any time during the collection process and the Agency will advise the

claimant of this right in every notice regarding collection or recovery of non-fraud

overpayment.” Settlement Agreement, ¶7. The Court’s order allowed discovery may

be had on whether Defendants advised the claimants of the right to request an



                                          11
Case 2:96-cv-73419-DPH ECF No. 78 filed 06/01/20         PageID.1301    Page 12 of 16




indigency waiver in the notices sent to the claimant regarding any collection effort or

request for recovery of non-fraud overpayment.

      The Court’s discovery order was intended to narrow the scope of discovery to

the specific language in the Settlement Agreement where the UAW alleges

Defendants have breached. The Court was clear that individual claimants’ situations

were not subject to discovery, but only to the extent these can support a breach. The

requested discovery by the UAW is overbroad and requires review of tens of

thousands of claimants’ files, including those non-UAW members, and, as Defendants

argue, millions of pages of documents. The issue is whether Defendants instituted

collection activities before the appeals were final. This does not include individual

claimant files if Defendants can produce data that show whether while on appeal

Defendants instituted collection activities. However, if Defendants cannot produce

such data, then Defendants must provide the underlying claimants’ files, redacting any

personal information. Such data and documents include non-UAW members since the

Settlement Agreement applies to non-UAW members.

      As to whether hardship waivers were sent to every eligible claimant, discovery

can also be limited to those relevant documents. Defendants must provide the UAW

copies of the notices sent to the claimants to determine whether the notices provided

advised (or not) the claimants of the right to request an indigency waiver. The


                                          12
Case 2:96-cv-73419-DPH ECF No. 78 filed 06/01/20        PageID.1302    Page 13 of 16




claimants’ personal information must be redacted.

      The UAW’s Motion to Compel is granted in part and denied in part as set forth

above. The parties shall confer as to how to further narrow the discovery to be

provided by Defendants to the UAW in light of the Court’s ruling. Defendants shall

provide documents/data regarding whether collection activities were instituted while

an appeal was pending and the contents of the notices sent out as to hardship waivers

as noted above. The parties are reminded that the issue before the Court is the extent

of the scope of any breach by the Defendants regarding whether collection activities

were instituted while an appeal was pending and how the notices were sent out as to

hardship waivers as set forth in the settlement agreement. Whether the determination

of the amount sought to be collected was proper is not before the Court.

      B.     UAW’S EMERGENCY MOTION TO COMPEL DEPOSITIONS
             AND EXTEND DISCOVERY DEADLINE

             1.    Untimely Depositions

      The UAW seeks to depose Sharon Moffett-Massey, Teresa Burns, Michelle

Beebe, Steve Gray and an agency representative for the Michigan Unemployment

Insurance Agency for depositions. On August 23, 2019, the UAW sent the notices of

depositions. The current deadline for discovery was September 3, 2019. The UAW

therefore sought an extension of 45 days to complete the depositions. Defendants



                                         13
Case 2:96-cv-73419-DPH ECF No. 78 filed 06/01/20         PageID.1303    Page 14 of 16




responded on August 27, 2019 indicating it would not consent to extend the discovery

a third time and it would object to the notices of deposition.

      Defendants argue that the UAW waited nearly six months to schedule the

depositions and failed to even attempt to do so until a week prior to the expiration of

the second discovery extension. Defendants claim that it is the UAW who has

exhibited a pattern of delay during discovery.

      Although the UAW waited until the end of the second extension of the

discovery period agreed to by the parties to depose certain individuals, even though

the delay and untimeliness of the deposition notices is a factor, the UAW does indicate

the incompleteness of the Defendants’ responses in its discovery requests which

required the UAW to request depositions of these individuals. However, the UAW

must specifically identify which discovery request is incomplete. The UAW must

then indicate how each of the named individual may have the necessary information

to respond to any identified incomplete discovery request. The parties may then

confer to determine agreed to deposition dates.

             2.     Steve Gray

      In addition, Defendants argue that Steve Gray, who has been the Director of the

Michigan Unemployment Insurance Agency since June 3, 2019, was also the UAW’s

counsel related to this litigation. Defendants claim that Gray’s deposition should be


                                          14
Case 2:96-cv-73419-DPH ECF No. 78 filed 06/01/20         PageID.1304     Page 15 of 16




barred under the Rules of Professional Conduct. Gray actively participated in this

litigation as the UAW’s counsel, including in settlement negotiations.

       Rule 1.11(c) of the Michigan Rules of Professional Conduct state,

             (c) Except as law may otherwise expressly permit, a lawyer
             serving as a public officer or employee shall not:
             (1) participate in a matter in which the lawyer participated
             personally and substantially while in private practice or
             nongovernmental employment, unless under applicable law
             no one is, or by lawful delegation may be, authorized to act
             in the lawyer’s stead in the matter; . . .

       It appears there is a conflict and Gray should not be allowed to be deposed since

he was the UAW’s counsel in this litigation. However, because Gray is the Director

of the Agency, Defendants have not indicated anyone else who is authorized in Gray’s

stead. Gray may have also obtained relevant information since June 3, 2019 in his

current position. If Defendant can identify another official who is authorized to act

in Gray’s stead as the Director of the Agency and Gray is able to assert he has not

gained relevant information to the two issues before the Court as the Director since

June 3, 2019, Gray need not be deposed.

III.   CONCLUSION

       For the reasons set forth above,

       IT IS ORDERED that the UAW’s Motion to Compel is GRANTED IN PART

AND DENIED IN PART (ECF No. 67, 8/2/19) as more fully set forth above. The


                                          15
Case 2:96-cv-73419-DPH ECF No. 78 filed 06/01/20       PageID.1305    Page 16 of 16




request for Attorney Fees and Costs is DENIED and will not be assessed at this time.

      IT IS FURTHER ORDERED that the UAW’s Emergency Motion to Depose

Certain Individuals is GRANTED IN PART AND DENIED IN PART (ECF No. 71,

8/29/19) as more fully set forth above. The request for Attorney Fees and Costs is

DENIED and will not be assessed at this time.

      IT IS FURTHER ORDERED that the following schedule governs this matter:

      Additional discovery must be completed by:                October 5, 2020

      Both parties must file supplemental briefs by:            November 9, 2020

      Responses to the supplemental briefs must be filed by:    November 30, 2020

      A hearing on the issues on remand is set for December 16, 2020, 2:30 p.m.

      The Court is aware of the current COVID-19 pandemic. After conferring, if the

parties are unable to complete discovery within this time frame, the parties may

submit a proposed stipulated order indicating the discovery remaining and new dates.



                                             s/Denise Page Hood
                                             DENISE PAGE HOOD
                                             CHIEF U.S. DISTRICT JUDGE
DATED: June 1, 2020




                                        16
